 


109 HR 4794 IH: Child Support Protection Act of 2006
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4794 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. McDermott (for himself, Mr. Emanuel, and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal a provision enacted to end Federal matching of State spending of child support incentive payments. 
 
 
1.Short titleThis Act may be cited as the Child Support Protection Act of 2006.  
2.Repeal of provision enacted to end Federal matching of State spending of child support incentive paymentsSection 7309 of the Deficit Reduction Act of 2005 is repealed.  
 
